DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-18 and 20-21 are pending and have been examined in this application. 
Claims 1, 3 and 21 are currently amended; claims 2, 4-11, 14-18 are original; claims 12, 13 and 22 were previously presented; 
Claims 1-18 and 20-21 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statements (IDS) have been filed on 08/12/2020 and on 3/09/2021 and reviewed by the Examiner.
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Applicants argument wherein “…the second finger comprises a ridge protruding from a surface of the second finger closest to the first finger…” renders the claim indefinite because First, the recitation is creating ambiguity as to whether the ridge being closest to the first finger or the surface being closest to the first finger. Assuming arguendo claim 1 recites the second finger being closest to the first surface. It appears that the side surface and an upper surface both seems to be closest to the first finger e.g. the lower surface and the side surface of the first finger (122) meet at the same heights. Thus making it unclear which surface is being claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-10 and 21-22 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pahisson (U.S. Pat. No. 20180326933 A1).
Regarding claim 1, Pahisson teaches a buffer for holding a pipe adapted to transport a fluid, comprising:
a base (Pahisson; 3);
a plurality of fingers (Pahisson; 3d, 3c and 2) extending outwardly from a first side of the base, wherein a first finger (Pahisson; 3c) of the plurality of fingers and a second finger (Pahisson; 3d) of the plurality of fingers define a cavity (Pahisson; 9) for receiving the pipe [intended use] the second finger comprises a ridge (Pahisson; 2b) protruding from a surface of the second finger closest to the first finger, and the ridge protrudes toward the first finger; and
 	at least one roller (Pahisson; 8) on a second side of the base opposite the first side.
Regarding claim 2, Pahisson teaches the first finger (Pahisson; 3c) has a length less than a length of the second finger (Pahisson; 3d).
Regarding claim 3, Pahisson teaches wherein the ridge (Pahisson; 2b) defines an open end of the cavity with the first finger.
Regarding claim 4, Pahisson teaches he first finger (Pahisson; 3c) extends outwardly from a first end of the base, and the second finger (Pahisson; 3d) extends outwardly from a central portion of the base.
Regarding claim 9, Pahisson teaches the at least one roller (Pahisson; 8) is a universal roller configured to move the buffer in any direction.
	Regarding claim 10, Pahisson teaches the at least one roller (Pahisson; 8) comprises a rounded bottom.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pahisson (U.S. Pat. No. 20180326933 A1) in view of Jones (U.S. Pat. Pub. No. 20140314594 A1).
Regarding claim 11, Pahisson teaches the buffer comprises a material.
However, Pahisson is silent to teach the material having a coefficient of friction less than 0.1 and [12] the buffer comprises polytetrafluoroethylene, perfluoroalkoxy, fluorinated poly ethylene propylene, polyvinylidene fluoride, polysulfone, or polyether ether ketone.
Jones teaches the material having the coefficient of friction less than 0.1 and polytetrafluoroethylene, perfluoroalkoxy, fluorinated poly ethylene propylene, polyvinylidene fluoride, polysulfone, or polyether ether ketone are old and well known materials [Jones; para. 0077]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the buffer of Pahisson having the material and coefficient of friction as disclosed by Jones. The motivation would have been to facilitate the installation while providing the appropriate grip during the retention. Therefore, it would have been obvious to modify Pahisson as specified in claims 11 and 12.
	Allowable Subject Matter
Claims 13-18 and 21-22 are allowed.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a buffer. However, the prior art of record have failed to teach at least the combination of the buffer for holding a pipe adapted to transport a fluid, comprising: a base; a plurality of fingers extending outwardly from a first side of the base, wherein a first finger of the plurality of fingers and a second finger of the plurality of fingers define a cavity for receiving the pipe; and at least one roller on a second side of the base opposite the first side wherein a third finger of plurality of fingers extends outwardly from a second end of the base opposite the first end, wherein the second finger is between the first finger and the third finger along with the other recitations as claimed in claims 5-8 and 13-18.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631


/Muhammad Ijaz/Primary Examiner, Art Unit 3631